DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   BOWE WILLIAMS, REBECCA WILLIAMS, JEFF D. VASTOLA, and
                   J. STUART KIRWIN, II,
                         Appellants,

                                     v.

 BRIAN K. CALLAHAN, individually, INTEGRATION CONCEPTS, INC.,
                 and BADGER METER, INC.,
                           Appellees.

                    Nos. 4D18-2952 and 4D18-2953

                               [May 28, 2020]

   Consolidated appeals and cross-appeal from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; Janet C. Croom, Judge; L.T.
Case No. 562014CA00776.

  Jeffrey D. Vastola of Vastola Legal, Palm Beach Gardens, and Philip M.
Burlington of Burlington & Rockenbach, P.A., West Palm Beach, for
appellants.

  Mark A. Cullen and Catherine A. Cullen of The Cullen Law Firm, P.A.,
West Palm Beach, for appellee Brian K. Callahan.

PER CURIAM.

   Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.